
	
		II
		110th CONGRESS
		1st Session
		S. 1421
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2007
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To provide for the maintenance, management, and
		  availability for research of assets of Air Force Health Study.
	
	
		1.Maintenance, management, and
			 availability for research of assets of Air Force Health Study
			(a)PurposeThe
			 purpose of this section is to ensure that the assets transferred to the Medical
			 Follow-Up Agency from the Air Force Health Study are maintained, managed, and
			 made available as a resource for future research for the benefit of veterans
			 and their families, and for other humanitarian purposes.
			(b)Assets from Air
			 Force Health StudyFor purposes of this section, the assets
			 transferred to the Medical Follow-Up Agency from the Air Force Health Study are
			 the assets of the Air Force Health Study transferred to the Medical Follow-Up
			 Agency under section 714 of the John Warner National Defense Authorization Act
			 for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2290), including electronic
			 data files and biological specimens on all participants in the study (including
			 control subjects).
			(c)Maintenance and
			 management of transferred assetsThe Medical Follow-Up Agency
			 shall maintain and manage the assets transferred to the Agency from the Air
			 Force Health Study.
			(d)Additional
			 near-term research
				(1)In
			 generalThe Medical Follow-Up Agency may, during the period
			 beginning on October 1, 2007, and ending on September 30, 2011, conduct such
			 additional research on the assets transferred to the Agency from the Air Force
			 Health Study as the Agency considers appropriate toward the goal of
			 understanding the determinants of health, and promoting wellness, in
			 veterans.
				(2)ResearchIn
			 carrying out research authorized by this subsection, the Medical Follow-Up
			 Agency may, utilizing amounts available under subsection (f)(1)(B), make grants
			 for such pilot studies for or in connection with such research as the Agency
			 considers appropriate.
				(e)Additional
			 medium-term research
				(1)ReportNot
			 later than March 31, 2011, the Medical Follow-Up Agency shall submit to
			 Congress a report assessing the feasability and advisability of conducting
			 additional research on the assets transferred to the Agency from the Air Force
			 Health Study after September 30, 2011.
				(2)Disposition of
			 assetsIf the report required by paragraph (1) includes an
			 assessment that the research described in that paragraph would be feasible and
			 advisable, the Agency shall, utilizing amounts available under subsection
			 (f)(2), make any disposition of the assets transferred to the Agency from the
			 Air Force Health Study as the Agency considers appropriate in preparation for
			 such research.
				(f)Funding
				(1)In
			 generalFrom amounts available for each of fiscal years 2008
			 through 2011 for the Department of Veterans Affairs for Compensation and
			 Pensions, amounts shall be available as follows:
					(A)$1,200,000 shall
			 be available in each such fiscal year for maintenance, management, and
			 operation (including maintenance of biological specimens) of the assets
			 transferred to the Medical Follow-Up Agency from the Air Force Health
			 Study.
					(B)$250,000 shall be
			 available in each such fiscal year for the conduct of additional research
			 authorized by subsection (d), including the funding of pilot studies authorized
			 by paragraph (2) of that subsection.
					(2)Medium-term
			 researchFrom amounts available for fiscal year 2011 for the
			 Department of Veterans Affairs for Compensation and Pensions, $200,000 shall be
			 available for the preparation of the report required by subsection (e)(1) and
			 for the disposition, if any, of assets authorized by subsection (e)(2).
				
